679 So.2d 362 (1996)
Tess L. GODWIN, Appellant,
v.
STATE of Florida, Appellee.
No. 96-2351.
District Court of Appeal of Florida, Fifth District.
September 12, 1996.
Tess L. Godwin, Lowell, pro se.
No Appearance for Appellee.
*363 PER CURIAM.
Defendant appeals the summary denial of her 3.800 motion to correct sentence. Defendant asserts in the 3.800 motion that the trial court entered a departure sentence without providing written reasons. This sentencing error must be raised on direct appeal, and it is not cognizable in a post-conviction motion. See Davis v. State, 661 So.2d 1193 (Fla.1995).
AFFIRMED.
COBB, GOSHORN and GRIFFIN, JJ., concur.